
	
		II
		109th CONGRESS
		2d Session
		S. 3663
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Ms. Landrieu (for
			 herself, Mr. Kerry,
			 Mr. Bayh, and Mr. Pryor) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to increase the maximum
		  amount for international trade loans, to direct the Administrator of the Small
		  Business Administration to assign an international finance specialist, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business International Trade
			 Enhancements Act of 2006.
		2.DefinitionsIn this Act, the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively.
		3.International
			 trade loans
			(a)In
			 generalSection 7(a)(3)(B) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(B)) is amended by striking
			 $1,750,000, of which not more than $1,250,000 and inserting
			 $2,750,000 (or if the gross loan amount would exceed $3,670,000), of
			 which not more than $2,000,000.
			(b)Working
			 capitalSection 7(a)(16)(A) of the Small Business Act (15 U.S.C.
			 636(a)(16)(A)) is amended—
				(1)in the matter
			 preceding clause (i), by striking in— and inserting
			 —;
				(2)in clause
			 (i)—
					(A)by inserting
			 in after (i); and
					(B)by striking
			 or at the end;
					(3)in clause
			 (ii)—
					(A)by inserting
			 in after (ii); and
					(B)by striking the
			 period and inserting ; or; and
					(4)by adding at the
			 end the following:
					
						(iii)by providing
				working
				capital.
						.
				(c)CollateralSection
			 7(a)(16)(B) of the Small Business Act (15 U.S.C. 636(a)(16)(B)) is
			 amended—
				(1)by striking
			 Each loan and inserting the following:
					
						(i)In
				generalExcept as provided in clause (ii), each
				loan
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)ExceptionA
				loan under this paragraph may be secured by a second lien position on the
				property or equipment financed by the loan or on other assets of the small
				business concern, if the Administrator determines such lien provides adequate
				assurance of the payment of such
				loan.
						.
				(d)RefinancingSection
			 7(a)(16)(A)(ii) of the Small Business Act (15 U.S.C. 636(a)(16)(A)(ii)) is
			 amended by inserting , including any debt that qualifies for refinancing
			 under any other provision of this subsection before the period.
			4.Gulf coast
			 export assistance
			(a)Increase in
			 small business international trade staffThe Administrator shall
			 assign 1 additional full-time international finance specialist to the Office of
			 International Trade of the Administration.
			(b)Location and
			 service areaThe international finance specialist assigned under
			 subsection (a) shall—
				(1)be located in the
			 New Orleans, Louisiana United States Export Assistance Center;
				(2)help to carry out
			 the export promotion efforts described in section 22 of the Small Business Act
			 (15 U.S.C. 649); and
				(3)provide such
			 services in the States of Louisiana, Mississippi, and Alabama.
				(c)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to the
			 Administration such sums as are necessary to carry out this section.
				(2)Availability of
			 fundsAmounts made available under this subsection shall remain
			 available until expended.
				5.Assignment of
			 employees of the Office of International TradeSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended by adding at the end the following:
			
				(h)In carrying out
				this section, the Administrator shall ensure that the number of full-time
				equivalent employees of the Office assigned to the one-stop shops referred to
				in section 2301(b) of the Omnibus Trade and Competitiveness Act of 1988 (15
				U.S.C. 4721(b)) is not less than the number of such employees so assigned on
				January 1,
				2006.
				.
		
